Case: 17-11923    Date Filed: 04/13/2018   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11923
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:16-cr-00020-CDL-MSH-1


UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

WILFRED E. WRIGHT,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                 (April 13, 2018)

Before MARTIN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Wilfred Wright appeals his 78-month sentence of imprisonment, imposed

after he pled guilty, based on a written plea agreement, to one count of possession
              Case: 17-11923     Date Filed: 04/13/2018   Page: 2 of 5


of child pornography, in violation of 18 U.S.C. § 2252A. On appeal, Wright

argues that a sentencing enhancement applied by the district court is

unconstitutionally vague. Specifically, he claims that the four-level increase under

U.S.S.G. § 2G2.2(b)(4), for possessing material that portrays “sadistic or

masochistic conduct,” is void for vagueness because it denies fair notice of its

scope and invites arbitrary enforcement. The government filed a motion to dismiss

Wright’s appeal as barred by the sentence-appeal waiver in his plea agreement.

Wright responds that the waiver does not apply because it is ambiguous.

      We review the validity of a sentence-appeal waiver de novo. United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). An appeal waiver will be

enforced according to its terms as long as it was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To establish that the waiver

was made knowingly and voluntarily, the government must show either that (1) the

district court specifically questioned the defendant about the waiver during the plea

colloquy; or (2) the record makes clear that the defendant otherwise understood the

full significance of the waiver. Bushert, 997 F.2d at 1351.

      When interpreting plea agreements, we generally treat them like contracts

and interpret them “in accord with what the parties intended.” United States v.

Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005). Absent some indication that the


                                         2
                Case: 17-11923   Date Filed: 04/13/2018   Page: 3 of 5


parties intended otherwise, we give the language of the agreement its ordinary and

natural meaning. See id. at 1334–35. We resolve any ambiguities in the agreement

against the government and in favor of the defendant. United States v. Jefferies,

908 F.2d 1520, 1523 (11th Cir. 1990).

      As part of his plea agreement, Wright agreed to waive his right to appeal his

sentence with a few exceptions. Specifically, he “forever waive[d] any right to an

appeal or other collateral review of [his] sentence in any court, except for any

claim of ineffective assistance of counsel.” However, he retained the right to

appeal his sentence if the court “impose[d] a sentence that exceeds the advisory

guideline range,” and he was released from the waiver if the government appealed

his sentence.

      Wright argues that the exception to the waiver for when the court “imposes a

sentence that exceeds the advisory guideline range” is ambiguous. In his view, it

allows challenges to whether the court correctly calculated the guideline range. In

support of that interpretation, we note that the plea agreement does not clarify

whether the “advisory guideline range” means the range as determined by the

district court at sentencing or, as Wright asserts, the properly-calculated range. In

addition, the district court’s comments during the plea colloquy lend some support

to Wright’s view. The court advised Wright that he could not appeal his sentence

if the court sentenced him “within the advisory guideline range called for by the


                                         3
                Case: 17-11923      Date Filed: 04/13/2018      Page: 4 of 5


sentencing guidelines.” That seems to leave open the possibility that Wright could

argue on appeal that the district court’s guideline range was not the “range called

for by the sentencing guidelines.”

       The government responds that the language of the waiver is unambiguous

when considered as a whole and that the district court specifically questioned

Wright about the waiver during the plea colloquy. Further, the government argues,

his appeal is still barred even under his interpretation of the waiver because his

sentence did not “exceed[] the advisory guideline range” he considers to be correct.

       Ultimately, however, we need not and do not decide whether Wright’s

sentence-appeal waiver bars his appeal.            Instead, we conclude that summary

affirmance is warranted because even in the absence of the appeal waiver, Wright’s

appeal is plainly foreclosed by binding precedent. See Groendyke Transp., Inc. v.

Davis, 406 F.2d 1158, 1163 (5th Cir. 1969) (holding that this Court has the power

to summarily dispose of an appeal “on its own motion or that of a party”).1

Summary disposition is appropriate either where time is of the essence, such as

“situations where important public policy issues are involved or those where rights

delayed are rights denied,” or where “the position of one of the parties is clearly

right as a matter of law so that there can be no substantial question as to the



       1
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              4
              Case: 17-11923    Date Filed: 04/13/2018   Page: 5 of 5


outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Id. at 1162.

      Summary disposition is appropriate here because Wright’s sentence is

clearly due to be affirmed as a matter of law. As the government notes, Wright’s

vagueness challenge to an advisory guideline provision is squarely foreclosed by

the Supreme Court’s decision in Beckles v. United States, 137 S. Ct. 886 (2017).

In Beckles, the Court unambiguously held that “the Guidelines are not subject to a

vagueness challenge under the Due Process Clause.” 137 S. Ct. at 892.

      Wright’s attempt to distinguish Beckles is wholly unavailing. He contends

that because of the vagueness of U.S.S.G. § 2G2.2(b)(4), the district court at

sentencing effectively treated the enhancement as mandatory, not discretionary.

But in this specific case, it makes no difference how the district court applied the

guideline provision because Wright challenges only the vagueness of

§ 2G2.2(b)(4), and the Supreme Court has held that the advisory guidelines—

including § 2G2.2(b)(4)—cannot be unconstitutionally vague in any case as a

matter of law. See Beckles, 137 S. Ct. at 894–95; Matchett, 802 F.3d at 1194–95.

      Accordingly, we summarily affirm Wright’s sentence. We therefore deny

the government’s motion to dismiss as moot.

      AFFIRMED; MOTION TO DISMISS DENIED AS MOOT.




                                         5